Exhibit 10.24

ELOXX PHARMACEUTICALS LTD.

SHARE OWNERSHIP AND OPTION PLAN

(2013)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

Preamble

  

2.

  

Administration of the Plan

  

3.

  

Shares Subject to the Plan

  

4.

  

Designation of Participants

  

5.

  

Option Exercise Prices

  

6.

  

Exclusivity of the Plan

  

7.

  

Designation of Options Pursuant to Section 102

  

8.

  

Grant of the Options and Issuance of the Shares to the Trustee

  

9.

  

Option or Share Purchase Agreement; Termination of Engagement

  

10.

  

Acceleration of an Option

  

11.

  

Term of Options; Exercise

  

12.

  

Additional Documents

  

13.

  

Taxation

  

14.

  

Dividends

  

15.

   Rights and/or Benefits arising out of the Employee/Employer of Other
Relationship and the Absence of an Obligation to Engage   

16.

  

Adjustments Upon Changes in Capitalization

  

17.

  

Term, Termination and Amendment

  

18.

  

Effectiveness of the Plan

  

19.

  

Release of the Trustee and the Attorney from Liability and Indemnification

  

20.

  

Governing Law

  

APPENDICES

 

Appendix A:    Grantee’s Notice to the Trustee as to Exercise of the Option
(Section 11.3).    Appendix B:    Notice to the Company of Exercise of the
Option by the Trustee (Section11.5).    Appendix C:    Proxy and Power of
Attorney (Section 12.2).   



--------------------------------------------------------------------------------

1. PREAMBLE

 

  1.1. This plan, as amended from time to time, shall be known as the “Eloxx
Pharmaceuticals Share Ownership and Option Plan (2013)” (the “Plan”). The
purpose and intent of the Plan is to provide incentives to employees, directors,
officers, service providers, consultants and/or advisors of the Company, the
parent and/or of subsidiaries and/or of affiliated companies of the Company
(each a “Related Company” and collectively, “Related Companies”) by providing
them with the opportunity to purchase shares of the Company.

The Plan is designed to comply with Section 102 of the Israeli Income Tax
Ordinance (New Version), 1961, as amended from time to time, or any provision
which may amend or replace it (the “Ordinance” and “Section 102”) and the rules,
regulations and orders or procedures promulgated thereunder from time to time,
as amended or replaced from time to time (the “Rules”) and to enable the Company
and grantees hereunder to benefit from Section 102 and the Rules and also to
enable the Company to grant options and issue shares outside the context of
Section 102. The Company, however, does not warrant that the Plan will be
recognized by the income tax authorities or that future changes will not be made
to the provisions of the law, regulations or the Rules, which are promulgated
from time to time, or that any exemption or benefit currently available pursuant
to Section 102 will not be abolished.

The Plan is further designed to enable the provision of incentives as set forth
herein to grantees in jurisdictions other than the State of Israel, with respect
to which the Board of Directors of the Company (the “Board”), in its sole
discretion, shall determine the necessary changes to be made to the Plan and set
forth the relevant conditions in the Agreements (as defined in Section 9 below)
with the grantees in order to comply with the requirements of the tax regimes in
any such other jurisdictions and its determination regarding these matters shall
be final and binding.

 

  1.2. Should any provision of Section 102, regulations thereunder or the Rules
which apply to employees or any such other grantees as applicable under the
provisions of Section 102 and the Rules, be amended, such amendment shall be
deemed included in the Plan with respect to options granted or shares issued in
the context of Section 102. Where a conflict arises between any section of the
Plan, the Agreement or their application, and the provisions of any tax law,
rule or regulations, including without limitation the Ordinance and/or the
Rules, whether relied upon for tax relief or otherwise, the latter shall
prevail, and the Board in its sole discretion shall determine the necessary
changes to be made to the Plan and its determination regarding this matter shall
be final and binding.

 

  1.3. In the event the Company’s shares should be registered for trading on the
Tel-Aviv Stock Exchange Ltd. or on any other stock exchange, whether in Israel
or abroad, the options and/or shares allotted in accordance with the Plan may be
made conditional to any requirement or instruction of the stock exchange
authorities or of any other relevant authority acting pursuant to applicable law
as shall exist from time to time. In such case, by means of a Board resolution,
the Plan and any agreements prepared pursuant hereto, may be amended as
necessary to meet such requirements. In the event of a contradiction between any
such amendment and the Plan and/or any agreement’s provisions, the amendment
shall prevail.



--------------------------------------------------------------------------------

2. ADMINISTRATION OF THE PLAN

 

  2.1. The Plan shall be administered by the Board and/or by any committee of
the Board so designated by the Board. Any subsequent references herein to the
Board shall also mean any such committee if appointed and, unless the powers of
the committee have been specifically limited by law or otherwise, such committee
shall have all of the powers of the Board granted herein. Subject to Sections 5
and 17 and applicable law and without derogating from the generality of the
foregoing, the Board shall have plenary authority to determine: (i) the terms
and conditions (which need not be identical) of all grant of options (including,
without limitation, the terms and conditions of the issuance of shares pursuant
to the exercise thereof), including, without limitation, the purchase price of
the shares covered by each option, (ii) the method of payment of the exercise
price (whether by cash, check, promissory note, consideration received by the
Company by cashless exercise, or any combination of the foregoing), (iii) the
individuals to whom, and the time or times at which, options shall be granted,
(iv) the number of shares to be subject to each option, (v) whether or not an
option shall be granted pursuant to Section 102, and if so, whether such option
be granted to a trustee under the Ordinance and the election of the “Ordinary
Income Route” according to Section 102(b)(1) of the Ordinance or the “Capital
Gains Route” according to Section 102(b)(2) of the Ordinance or otherwise
(options granted either under the Ordinary Income Route or under the Capital
Gains Route shall be referred to herein as “Approved 102 Options”), or without a
trustee according to Section 102(c) of the Ordinance (the “Unapproved 102
Options”), (vi) when an option can be exercised and whether in whole or in
installments, (vii) and to make any other elections with respect to the Plan
pursuant to applicable law.

Subject to Section 17, the Board shall have plenary authority to construe and
interpret the Plan, to prescribe, amend and rescind the rules and regulations
relating to it and to make all other determinations deemed necessary or
advisable for the administration of the Plan. All determinations and decisions
of the Board pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its shareholders, grantees and their estates and
beneficiaries.

 

  2.2. Any directive or notice signed by a member of the Board authorized
therefore by the Board shall constitute conclusive proof and authority for every
act or decision of the Company.

 

  2.3. No director or officer of the Company shall be personally liable or
obligated to any grantee as a result of any decision made and/or action taken
with respect to the Plan or its interpretation or execution.

 

3. SHARES SUBJECT TO THE PLAN

The shares subject to the Plan shall be Ordinary Shares of the Company, par
value NIS 0.01 each (the “Ordinary Shares”). The maximum number of shares that
may be issued under the Plan is 197,500 Ordinary Shares, as such number and
class of shares may be adjusted in accordance with Section 17. Such shares may
be in whole or in part, as the Board shall from time to time determine and
subject to applicable law, authorized and un-issued Ordinary Shares or issued
and fully paid Ordinary Shares which shall have been purchased by the trustee
hereunder with funds provided by the Company or reacquired by the Company,
subject to applicable law. If any option granted under the



--------------------------------------------------------------------------------

Plan shall expire, terminate or be canceled for any reason without having been
exercised in full, such shares subject thereto shall again be available for the
purposes of the Plan. Upon termination of the Plan, any such shares which may
remain un-issued and which are not subject to outstanding options shall cease to
be reserved for the purposes of the Plan.

 

4. DESIGNATION OF PARTICIPANTS

 

  4.1. The persons eligible for participation in the Plan as grantees shall
include any employee, director, service provider, consultant and/or advisors of
the Company or any Related Company or any other person or entity so designated
by the Board, provided that for the purpose of the Israeli tax law, Israeli
Employees (as defined herein) may only be granted options under Section 102 of
the Ordinance; and Israeli Non-Employees (as defined below) may only be granted
options under Section 3(i) of the Ordinance.

For the purpose of this Section:

“Israeli Employee” shall mean a person who is employed by the Company or its
Related Company, which is an “employing company” within the meaning of
Section 102(a) of the Ordinance, including an individual who is serving as a
director or an office holder, but excluding Controlling Shareholder, who is an
Israeli resident or deemed to be an Israeli resident for the payment of tax.

“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

“Israeli Non-Employees” shall mean a consultant, adviser, service provider,
Controlling Shareholder or any other person who is not an Israeli Employee, who
is an Israeli resident or deemed to be an Israeli resident for the payment of
tax.

 

  4.2. The grant of an option hereunder shall neither entitle the grantee to
participate nor disqualify the grantee from participating in, any other grant of
options pursuant to the Plan or any other option or share plan of the Company or
any Related Company.

 

  4.3. Anything in the Plan to the contrary notwithstanding, all grants of
options to directors and office holders shall be authorized and implemented in
accordance with the provisions of the Israeli Companies Law 5759-1999 or any
successor act or regulation, as in effect from time to time.

 

5. OPTION EXERCISE PRICES

 

  5.1. The consideration to be paid by a grantee for each share purchased by
exercising an option (the “Option Exercise Price”) shall be as determined by the
Board or set forth in the grantee’s Agreement, provided that the Option Exercise
Price shall not be less than the nominal value of the shares subject to the
option.

 

  5.2. The Option Exercise Price shall be payable upon the exercise of the
option in a form satisfactory to the Board, including without limitation, by
cash or check or any other method of payment all as shall be determined by the
Board. The Board shall have the authority to postpone the date of payment on
such terms as it may determine.



--------------------------------------------------------------------------------

6. EXCLUSIVITY OF THE PLAN

Unless otherwise determined by the Board in any particular instance or as part
of the Agreement, each grantee hereunder will be required to declare and agree
that all prior agreements, arrangements and/or understandings with respect to
shares of the Company or options to purchase shares of the Company which have
not actually been issued or granted prior to execution of the Agreement shall be
null and void and that only the provisions of the Plan and/or the Agreement
shall apply.

Notwithstanding the above, the adoption of this Plan, by itself, shall not be
construed as amending, modifying or rescinding any incentive arrangement
previously approved by the Board (if applicable) or as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of options otherwise
than under this Plan, and such arrangements may be either applicable generally
or only in specific cases.

 

7. DESIGNATION OF OPTIONS PURSUANT TO SECTION 102

 

  7.1. The Company may designate options granted to Israeli Employees pursuant
to Section 102 as Unapproved 102 Options or Approved 102 Options.

 

  7.2. The grant of Approved 102 Options shall be made under this Plan adopted
by the Board, and shall be conditioned upon the approval of this Plan by the
ITA.

 

  7.3. Approved 102 Option may either be classified as Capital Gain Option
(“CGO”) or Ordinary Income Option (“OIO”).

 

  7.4. Approved 102 Option elected and designated by the Company to qualify
under the capital gain tax treatment in accordance with the provisions of
Section 102(b)(2) shall be referred to herein as CGO.

 

  7.5. Approved 102 Option elected and designated by the Company to qualify
under the ordinary income tax treatment in accordance with the provisions of
Section 102(b)(1) shall be referred to herein as OIO.

 

  7.6. The Company’s election of the type of Approved 102 Options as CGO or OIO
granted to Israeli Employees (the “Election”), shall be appropriately filed with
the ITA before the date of grant of an Approved 102 Option. Such Election shall
become effective beginning the first date of grant of an Approved 102 Option
under this Plan and shall remain in effect at least until the end of the year
following the year during which the Company first granted Approved 102 Options.
The Election shall obligate the Company to grant only the type of Approved 102
Option it has elected, and shall apply to all grantees who were granted Approved
102 Options during the period indicated herein, all in accordance with the
provisions of Section 102(g) of the Ordinance. For the avoidance of doubt, such
Election shall not prevent the Company from granting Unapproved 102 Options or
any other options simultaneously.

 

  7.7. All Approved 102 Options must be held in trust by a Trustee, as described
in Section 8 below.

 

  7.8. For the avoidance of doubt, the designation of Unapproved 102 Options and
Approved 102 Options shall be subject to the terms and conditions set forth in
Section 102 of the Ordinance and the regulations promulgated thereunder.

 

  7.9.

With regards to Approved 102 Options, the provisions of the Plan and/or the
Agreement (as defined herein) shall be subject to the provisions of Section 102
and the Tax Assessing Officer’s permit, and the said provisions and permit shall



--------------------------------------------------------------------------------

  be deemed an integral part of the Plan and of the Agreement. Any provision of
Section 102 and/or the said permit which is necessary in order to receive and/or
to keep any tax benefit pursuant to Section 102, which is not expressly
specified in the Plan or the Agreement, shall be considered binding upon the
Company and the grantees.

 

8. GRANT OF THE OPTIONS AND ISSUANCE OF THE SHARES TO THE TRUSTEE

 

  8.1. Shares issued upon exercise of an option shall be issued to the grantee
or to the Trustee (as such term is defined below), in the name of the grantee
and on his behalf, subject to the sole discretion of the Board. In the event
that the Board grants an option to be held by the grantee directly, and unless
determined otherwise with respect to a specific grant, then without derogating
from any other rights or obligations conveyed to the grantee according to the
Plan all rights and obligations conveyed to the Trustee according to this Plan
shall be awarded to the said grantee.

 

  8.2. The Board shall appoint a Trustee for the purposes of this Plan (the
“Trustee”). In case of a Trustee nominated under Section 102, the nomination of
such Trustee shall be subject to the approval of the Israeli Income Tax
Authorities (the “ITA”) in accordance with the provisions of Section 102(a) of
the Ordinance. The Trustee shall have all the powers provided by law, including,
without limitation, the Ordinance, Section 102 and the Rules, the trust
agreement with the Company and the Plan and shall act pursuant to the provisions
thereof, as they shall apply from time to time. The Board shall be entitled to
replace the Trustee and/or to nominate another person to serve as a Trustee in
lieu of the existing Trustee at its sole discretion, subject to applicable law,
and that the new Trustee shall have the same powers and authority which this
Plan grants the Trustee.

 

  8.3. Unless otherwise determined by the Board, all option awards including,
without limitation, the shares issued pursuant thereto, and all rights deriving
from or in connection therewith, including, without limitation, any bonus shares
(including stock dividends) issued in connection therewith, shall be issued by
the Company in the name of the Trustee on behalf of the grantee and the share
certificates representing any shares issued pursuant to options exercised
hereunder, shall be issued by the Company in the name of the Trustee in trust
for the designated grantee and shall be deposited with the Trustee, held by him
and registered in his name in the register of shareholders of the Company for
such period as determined by the Board but, in the case of Approved 102 Options,
not less than the period set forth therein or otherwise required, or approved,
with respect thereto pursuant to Israeli law, regulations promulgated
thereunder, the Ordinance, Section 102 or the Rules, as shall be in effect from
time to time (the “Restriction Period”) and the same tax route pursuant to
Section 102 shall apply thereto. Furthermore, Approved 102 Options granted or
shares issued pursuant to such Approved 102 Options shall not be sold or
transferred until the end of the Restriction Period, unless otherwise allowed or
determined by the Israeli tax authorities. Notwithstanding the above, if any
such sale or transfer occurs during the Restriction Period, the sanctions under
Section 102 of the Ordinance and under the Rules or regulation or orders or
procedures promulgated thereunder shall apply to and shall be borne by such
grantee.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, the Trustee shall not release any
shares allocated or issued upon exercise of Approved 102 Options prior to the
full payment of the grantee’s tax liabilities arising from Approved 102 Options
which were granted to him and/or any shares allocated or issued upon exercise of
such options

 

  8.4. Without derogating from the provisions of Sections 8.3 above or 8.7
below, and unless otherwise determined by the Board generally or in any
particular instance, the shares issued with respect to any options granted
hereunder and all rights deriving from or in connection therewith including,
without limitation, any bonus shares (including stock dividend) issued in
connection therewith, will be held by the Trustee and registered in his name
until the consummation of the initial public offering of the Company’s shares,
pursuant to an effective registration statement, prospectus or similar document
in Israel or such other jurisdiction as is determined by the Board (the “IPO”),
after which time the grantee for whom they are being held may request their
registration in his name and transfer to him, subject to the provisions of
Section 102 and the Rules and regulations thereunder, if applicable, and the
Plan, all as shall be in effect from time to time (e.g., payment of taxes,
etc.). After the consummation of the IPO, Approved 102 Options will be held by
the Trustee and registered in his name in trust for the designated grantee, for
not less than the Restriction Period or the period approved with respect thereto
pursuant to Israeli law, as shall be applicable from time to time as referred to
in Section 8.3 above.

 

  8.5. Unless otherwise determined by the Board, options granted hereunder shall
not confer upon the grantee any of the rights of a shareholder of the Company,
for as long as they have not been exercised and, once exercised, for as long as
the shares have not been issued, transferred and registered in the grantee’s
name in the Company’s shareholder register.

 

  8.6. For as long as any shares are held by the Trustee or registered in his
name or for as long as the certificates representing any shares are held by the
Trustee, the Trustee alone shall be entitled to receive every notice to which a
shareholder is entitled, or to demand any information and any financial and/or
other report to which a shareholder is entitled from the Company, and only he or
whomever he shall designate pursuant to the Proxy and Power of Attorney referred
to in Section 12.2 below and attached as Appendix C hereto (the “Proxy”), shall
be entitled to exercise every other right of the shareholders vis-a-vis the
Company, including, without limitation, the right to participate and vote (or
abstain) on all matters at all shareholders’ meetings (whether ordinary or
extraordinary) and the right to sign any resolution in writing in the name of
the shareholders, if and when applicable. Without derogating from the above,
with respect to shares issued upon exercise of Approved 102 Options, such shares
shall be voted in accordance with the provisions of Section 102 and the Rules,
regulations or orders promulgated thereunder.

 

  8.7.

Subject to the provisions of the Articles of Association of the Company, as
amended form time to time (the “Articles”) and applicable law, shares registered
in the Trustee’s name shall be represented at all meetings of shareholders of
the Company and, until consummation of the IPO, shall either abstain or be voted
by the Proxy in the same manner and proportion as the other shares of the
Company represented at such meeting, at the Proxy’s discretion,



--------------------------------------------------------------------------------

  and following the consummation of an IPO, in accordance with the instructions
of the grantees on whose behalf they are held and in the absence of such
instructions they shall abstain.

 

  8.8. Nothing in the aforegoing provisions shall derogate from the power of the
Board to grant options or to allot shares to the Trustee otherwise than under
the provisions of Section 102 and the Rules or to allot shares or grant options
to grantees directly otherwise than through the Trustee or on terms which differ
from those specified above or to approve the transfer of shares from the Trustee
to the name of any grantee(s) upon such conditions as shall be determined by the
Board.

 

9. OPTION OR SHARE PURCHASE AGREEMENT; TERMINATION OF ENGAGEMENT

Unless otherwise determined by the Board, every grantee shall be required to
sign an option or share purchase agreement or other document as shall be
determined by the Board, in the form approved by the Board from time to time
(the “Agreement”).

The Agreement need not be identical with respect to each grantee. The following
terms, however, shall apply to all options, and, mutatis mutandis, shares,
unless otherwise determined by the Board or set forth in the grantee’s
Agreement:

 

  9.1. The Option Exercise Price shall be paid by the grantee to the Company no
later than the date of exercise of the option.

 

  9.2. The grantee, whether as a holder of an option, or following the exercise
of an option, as a shareholder of the Company, and whether the shares issued to
the grantee are registered in his name or otherwise, shall have no right of
first refusal to purchase shares of the Company which may be offered for sale by
shareholders of the Company, and shall have no pre-emptive rights to purchase
shares which are being allotted or shall in the future be allotted by the
Company, to the extent any such rights otherwise exist.

 

  9.3. The option and/or the right to the option and/or to the shares are
personal and except insofar as is specified in this Plan, and, where applicable,
subject to Section 102 and the Rules, may not be transferred, assigned, pledged,
withheld, attached or otherwise charged either voluntarily or pursuant to any
law, except by way of transfer pursuant to the laws of inheritance or as
otherwise determined by the Board, and no power of attorney or deed of transfer,
whether the same has immediate effect or shall take effect on a future date,
shall be given with respect thereto. During the lifetime of the grantee the
option may only be exercised by the designated grantee or, if granted to the
Trustee, by the Trustee on behalf of the designated grantee. A note as to the
provisions of this sub-section or a legend may appear on any document which
grants the option and in particular in the Agreement, and also on any share
certificate.

 

  9.4.

The right to exercise the option is granted to the Trustee on behalf of the
grantee and shall be subject to a vesting schedule, and may be further subject
to any performance goals and measurements as may be determined by the Board.
Vesting shall be in installments, gradually over a period of 4 (four) years from
the date of grant of the option or such other period or periods as determined by
the Board. Unless otherwise determined, at the conclusion of each period for the
exercise of the option as determined in the Agreement (“Vesting Periods”), the
option may, from time to time, be exercised in



--------------------------------------------------------------------------------

  relation to all the shares allocated for that period in such manner that upon
the first anniversary of the grant of the Option the Trustee shall, in the
absence of a contrary determination in the Agreement, be entitled to exercise on
behalf of the grantee and at his request 1/4 (quarter) of the options and
additional 1/16 at the end of each subsequent quarter over the course of the
following three (3) years, provided that, unless otherwise determined by the
Board or set forth in the respective Agreement, upon each of such vesting dates
the grantee continues to be employed by, or provide services to, or serve as a
director or officer of the Company or a Related Company on a continual basis
from the date of the grant thereof.

In addition, during each of the Vesting Periods, the option may be exercised in
relation to all or part of the shares allocated for any previous Vesting Period
in which the option was not fully exercised, provided, subject to the provisions
of Section 7.7 hereof, that at the time of the exercise of the option the
grantee has continued to be employed by, or provide services to or serve as a
director or officer of the Company or a Related Company on a continual basis
from the date of the grant thereof and until the date of their exercise. After
the end of the Vesting Periods and during the balance of the option period, the
option may be exercised, from time to time, in relation to all or part of the
shares which have not at that time been exercised and which remain subject to
the option, subject to the provisions of Section 9.6 hereof and to any condition
in the Agreement, including, without limitation, with respect to a minimum
number of shares with respect to which the option may be exercised and any
provision which determines the number of times that the Trustee may send the
Company notice of exercise on behalf of the grantee in respect of the option.
Without derogating from any discretionary authority granted to the Board under
the Plan, the Board shall be entitled at any time to shorten the vesting
schedule or any Vesting Period.

 

  9.5.

The Board may determine at its sole discretion, that any grantee shall be
entitled to receive the options or the shares, through the Trustee, pursuant to
the provisions of this Plan or, subject to the provisions of Section 102, as
applicable, directly in the name of the grantee, immediately upon execution of
the Agreement or on such other date or dates as the Company has undertaken
towards such grantee. The Board shall be entitled, subject to applicable law, to
determine that where the grantee does not comply with the conditions determined
by the Board or the Agreement or ceases to be an employee of or to provide
services to serve as an officer or director of the Company or a Related Company,
the Company or a Related Company shall have the right to repurchase the shares
from the grantee for the higher of: (i) nominal or (ii) any other consideration
paid by the grantee, subject to applicable law. The Board may set additional
conditions to this right of repurchase, including the provision of appropriate
arrangements for the monies which shall be available to the Trustee or a Related
Company or others for the purpose of the repurchase and conditions with respect
to the voting rights of the grantee, rights of first refusal or pre-emptive
rights to purchase shares in the Company, to the extent such rights exist, the
grantee’s right to receive reports or information from the Company, and the
grantee’s right to a dividend, all, in respect of the shares which are subject
to a right of reacquisition as aforesaid. For as long as the aforegoing
conditions of the Board (including, without limitation, a minimum period of
employment, other engagement or appointment as a condition for the lapse of the
right to reacquisition) have not



--------------------------------------------------------------------------------

  been complied with, or have not lapsed, as applicable, the grantee shall not
be entitled to sell or charge or transfer in any other manner the shares which
are subject to the right of reacquisition. As security for the compliance with
this undertaking the share certificate will be deposited with the Trustee who
will release the same to the grantee only after the grantee becomes entitled to
the shares and the same are not subject to any other restrictive condition.

 

  9.6. Termination of Engagement

 

  9.6.1 Unless otherwise determined by the Board and/or set forth ingrantee’s
Agreement, if the engagement of a grantee is terminated orif he ceases to serve
as an officer or director of the Company or aRelated Company (as the case may
be) prior to the complete exerciseof an option, (a) by reason of death or
disability (as determined bythe Board in its absolute discretion), the option
shall remainexercisable for a period of one (1) year following such
termination(but only to the extent exercisable at termination of engagement or
appointment, as the case may be, and not beyond the scheduled expiration date);
(b) by reason of retirement, pursuant to applicablelaw with the approval of the
Board, the option shall remainexercisable for a period of one hundred and eight
(180) daysfollowing such termination (but only to the extent exercisable at
termination of engagement or appointment, as the case may be, andnot beyond the
scheduled expiration date); and (c) for any otherreason other than for Cause,
the option shall remain exercisable for a period of ninety (90) days following
the earlier of such terminationor notice of termination (but only to the extent
exercisable at theearlier of termination or notice of termination of engagement
or appointment, as the case may be, and not beyond the scheduled expiration
date); or (d) for Cause (as such term is defined below), asshall be determined
by the Board, all options held by or on behalf ofsuch grantee shall immediately
expire upon the earlier of such termination or notice of termination.

For purposes hereof, the term “Cause” shall mean any of (i) amaterial breach by
the grantee of the grantee’s obligations under any agreement with the Company or
any Related Company; (ii) the commission by the grantee of an act of fraud or
embezzlementagainst the Company or any Related Company or the willful takingof
action injurious to the business or prospects of the Company orany Related
Company; (iii) the conviction of the grantee of a felony; and (iv) the grantee’s
involvement in an act or omission whichconstitutes breach of trust between the
grantee and the Company or any Related Company.

The Board may determine whether any given leave of absence constitutes a
termination of employment engagement or appointment,as applicable. Options
awarded under this Plan shall not be affectedby any change of employment or
engagement, as applicable, so longas the grantee continues to be an employee,
director, officer, service provider, consultant and/or advisor of the Company or
a Related Company (as the case may be).

 

  9.6.2

With respect to Unapproved 102 Options, if the grantee ceases to be engaged by
the Company or any Related Company, the grantee shall



--------------------------------------------------------------------------------

  extend to the Company and/or its Related Company a security or guarantee for
the payment of tax due at the time of sale of shares, allin accordance with the
provisions of Section 102 and the Rules,regulation or orders promulgated
thereunder.

 

  9.6.3 Notwithstanding the foregoing, the Board may, in its absolutediscretion
but subject to Section 11.1, extend the period of exerciseof an option by a
grantee or grantees for such time as it shalldetermine either with or without
conditions.

 

10. ACCELERATION OF AN OPTION

Unless otherwise determined by the Board or set forth in the grantee’s
Agreement:

 

  10.1. Immediately prior to (a) the consummation of a Significant Event (as
defined below) or (b) the adoption of any plan or proposal for the liquidation
or dissolution of the Company, then, notwithstanding any contrary Vesting
Periods in any Agreement or in this Plan, and unless in each case the applicable
Agreement provides otherwise, one-quarter (1/4) of the outstanding options held
by or for the benefit of any grantee and which have not yet vested shall be
accelerated and become immediately vested and exercisable.

 

  10.2. Each of the following shall be a “Significant Event”: (a) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation, other than a transaction in which the
holders of Ordinary Shares (on an as converted basis) immediately prior thereto
have the same, or substantially similar, proportionate ownership of ordinary
shares (on an as converted basis) of the surviving corporation immediately after
the transaction and a transaction in which the holders of Ordinary Shares (on an
as converted basis) immediately prior thereto own a majority of the voting power
of the surviving corporation; or (b) any sale, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
the assets or all or substantially all of the outstanding and issued shares of
the Company.

 

11. TERM OF OPTIONS; EXERCISE

 

  11.1. The term of each option shall be for such period as the Board shall
determine, but not more than 10 (ten) years from the date of grant thereof or
such shorter period as is prescribed in Section 9.6 hereof.

 

  11.2. Unless otherwise determined by the Board, in the event of: (i) the
proposed liquidation or dissolution of the Company; or (ii) a Significant Event;
then (A) all outstanding options held by or for the benefit of any grantee and
which have vested as of such time (including, without limitation, any options
accelerated pursuant to Section 10 above) but have not been exercised, will
terminate and expire immediately prior to the consummation or closing of such
proposed action, transaction or event, and (B) all outstanding options which are
not vested as of such time will terminate and expire immediately prior to the
consummation or closing of such proposed action, transaction or event. Without
derogating from any other right or authority of the Board hereunder, the Board
may, in connection with any proposed liquidation or dissolution, or in
connection with any Significant Event as aforesaid, determine any other date and
time upon which any outstanding option will terminate and expire.

 

  11.3.

A grantee who desires that the Trustee exercise an option granted to the Trustee
on his behalf shall so instruct the Trustee in writing in the form



--------------------------------------------------------------------------------

annexed hereto as Appendix A or in such other form as shall be approved by the
Board from time to time. The notice shall be accompanied by payment of the full
Option Exercise Price of such shares as provided in the Agreement.

 

  11.4. As a condition for the exercise of the option, the grantee shall pay, or
otherwise make arrangements to the Company’s satisfaction, for the payment of
the tax and other obligatory payments applicable to him (including all sums
payable arising out of or in connection with the Company’s obligation to deduct
tax and other obligatory payments at source) pursuant to applicable law and the
provisions of the Plan.

 

  11.5. Upon receipt of all the requisite documents, approvals and payments from
the grantee, including sufficient proof of payment or other arrangement with
respect to the payment of any applicable taxes in form satisfactory to the
Company and the Trustee, the Trustee shall deliver a notice to the Company in
the form annexed hereto as Appendix B or in such other form as shall be approved
by the Board, whereupon the Company shall allot the shares in the name of the
Trustee.

 

  11.6. A grantee who desires to exercise an option granted directly to him (and
not through the Trustee), subject to the approval of the Board, shall so notify
the Company in writing in such form as shall be prescribed by the Board from
time to time. As a condition for the exercise of the option, the grantee shall
pay or otherwise make arrangements, to the Company’s satisfaction, for the
payment of the tax and other obligatory payments applicable to him (including
all sums payable by the Company arising out of its obligation to deduct tax and
other obligatory payments at source) pursuant to applicable law and the
provisions of the Plan. Upon receipt of all the requisite documents, approvals
and payments from the grantee, including sufficient proof of payment or other
arrangement with respect to the payment of any applicable taxes in form
satisfactory to the Company, the Company shall allot the shares in the name of
the grantee.

 

  11.7. Without limiting the foregoing, the Board may, with the consent of the
grantee, from time to time cancel all or any portion of any option then subject
to exercise, and the Company’s obligation in respect of such option may be
discharged by: (i) payment to the grantee or to the Trustee on behalf of the
grantee of an amount in cash equal to the excess, if any, of the Fair Market
Value of the relevant shares at the date of such cancellation subject to the
portion of the option so canceled over the aggregate Option Exercise Price of
such shares; (ii) the issuance or transfer to the grantee or to the Trustee on
behalf of the grantee of shares of the Company with a Fair Market Value at the
date of such transfer equal to any such excess; or (iii) a combination of cash
and shares with a combined value equal to any such excess, all as determined by
the Board in its sole discretion.

For purposes hereof, the “Fair Market Value” of the Ordinary Shares shall mean,
as of any date, the last reported sale price, on that date, of the Ordinary
Shares of the Company on the principal securities exchange on which such shares
are then traded, or, in the event that no sales of such shares took place on
such date, the last reported sale price of such shares on such principal
securities exchange on the most recent prior date on which a sale of shares took
place; provided, however, that if such shares are not publicly traded on the
date as of which Fair Market Value is to be determined, “Fair Market Value” of
the Ordinary Shares shall mean the value as determined in good faith



--------------------------------------------------------------------------------

by the Board, in its sole discretion, and provided, further, that with respect
to an option or share granted pursuant to Section 102, then the Fair Market
Value shall be determined in accordance with the provisions of Section 102.

 

12. ADDITIONAL DOCUMENTS

 

  12.1. Until the consummation of the IPO, and whether the option or shares are
granted or issued in the name of the Trustee or otherwise, the Company shall
have the right to demand from the grantee at any time that the same shall
provide, and the grantee shall provide, any certificate, declaration or other
document which the Company and/or the Trustee shall consider to be necessary or
desirable pursuant to any law, whether local or foreign, including any
undertaking on the part of the grantee not to sell his shares during any period
which shall be required by an underwriter or investment bank or advisor of the
Company for the purpose of any share issue whether private or public and
including any certificate or agreement which the Company shall require, if any,
from the grantees or any certificate, declaration or other document the
obtaining of which shall be deemed by the Board and/or the Trustee to be
appropriate or necessary for the purpose of raising capital for the Company, of
merging the Company with another company (whether the Company is the surviving
entity or not), or of reorganization of the Company, including, in the event of
a consolidation or merger of the Company or any sale, lease, exchange or other
transfer of all or substantially all of the assets or shares of the Company the
sale or exchange, as the case may be, of any shares the grantee (or the Trustee
on his behalf) may have purchased hereunder all as shall be deemed necessary or
desirable by the Board and/or the Trustee.

 

  12.2. Without derogating from the generality of the aforesaid and in order to
guarantee the aforesaid, and because the rights of the Company and the other
shareholders are dependent thereon, the grantee shall, upon signing the
Agreement and as a condition to the grant of any options hereunder, execute the
Proxy and Power of Attorney attached hereto as Appendix C, or in such other form
as shall be approved by the Board, irrevocably empowering the Trustee and/or the
Proxy, until consummation of the IPO, to sign any document and take any action
in his name as aforesaid, and the grantee shall have no complaint or claim
against the Trustee and/or the Proxy in respect of any such signature or action,
or in respect of any determination of the Trustee pursuant hereto or to
Section 10.1 above. The grantee will authenticate his signature in the presence
of a notary if he shall be asked to do so by the Company, in order to give full
validity to the power of attorney.

 

13. TAXATION

 

  13.1. General

Subject to applicable law, the grantee shall be liable for all taxes, duties,
fines and other payments which may be imposed by the tax authorities (whether in
Israel or abroad) and for every obligatory payment of whatever source in respect
of the options, the shares (including, without limitation, upon the grant of
options, the exercise of the options, the sale of the shares or the registration
of the shares in the grantee’s name) or dividends or any other benefit in
respect thereof and/or for all charges which shall accrue to the grantee, the
Company, any Related Company and/or to the Trustee in connection with the Plan,
the Options and/or the shares, or any act or omission of the grantee or the
Company in connection therewith or pursuant to any determination of the
applicable tax or other authorities.



--------------------------------------------------------------------------------

  13.2. Deduction at Source

The Company (including any Related Company) and/or the Trustee shall have the
right to withhold or require the grantee to pay an amount in cash or to retain
or sell without notice Ordinary Shares in value sufficient to cover any tax or
obligatory payment required by a governmental entity administrative authority to
be withheld or otherwise deducted and paid with respect to the options or the
Shares subject thereto (including, without limitation, upon their grant,
exercise or sale or the registration of the Ordinary Shares in the grantee’s
name) or with respect to dividends or any other benefits in respect thereof
(“Withholding Tax”), and to make payment (or to reimburse itself or himself for
payment made) to the appropriate tax or other authority of an amount in cash
equal to the amount of such Withholding Tax. Notwithstanding the foregoing, the
grantee shall be entitled to satisfy the obligation to pay any Withholding Tax,
in whole or in part, by providing the Company and/or the Trustee with funds
sufficient to enable the Company and/or the Trustee to pay such Withholding Tax.

 

  13.3. Certificate of Authorization of Assessing Officer

The Company (including any Related Company) or the Trustee shall at any time be
entitled to apply to the assessing officer, and in the case of a grantee abroad,
to any foreign tax authority, for receipt of their certificate of authorization
as to the amount of tax which the Company or any Related Company or the grantee
or the Trustee is to pay to the tax authorities resulting from granting the
options or allotting the shares, or regarding any other question with respect to
the application of the Plan.

 

14. DIVIDENDS

The Ordinary Shares issued as a result of the exercise of the options shall
participate equally with the Company’s other Ordinary Shares in every dividend
which shall be declared and distributed subject to the following provisions:

 

  14.1. A cash dividend shall be distributed only to persons registered in the
register of shareholders as shareholders on the record date fixed for the
distribution of the dividend.

 

  14.2. A dividend with regard to shares which are registered in the name of the
Trustee shall be paid to the Trustee, subject to any lawful deduction of tax,
whether such rate is at the usual rate applicable to a dividend or at a higher
rate. The Trustee shall transfer the dividend to the grantee in accordance with
instructions that he shall receive from the Company. Alternatively, the Company
shall be entitled to pay the dividend directly to the grantee subject to the
deduction of the applicable tax and when applicable subject to the provisions of
Section 102 and the Rules, regulations or orders promulgated thereunder.

 

  14.3.

Without derogating from the provisions of Section 14.2 hereof, the Company or
the Trustee shall be entitled to set off and deduct at source from any dividend
any sum that the grantee owes to the Company (including any



--------------------------------------------------------------------------------

  Related Company) or the Trustee, whether under the Plan or otherwise, and/or
any sum that the grantee owes to the tax or other authorities.

 

15. RIGHTS AND/OR BENEFITS ARISING OUT OF THE EMPLOYEE/ EMPLOYER OR OTHER
RELATIONSHIP AND THE ABSENCE OF AN OBLIGATION TO ENGAGE

 

  15.1. Other than with respect to social security payments if required to be
made by the Company or a Related Company as a result of its choice of the tax
treatment of the options pursuant to Section 102, no income or gain which shall
be credited to or which purports to be credited to the grantee as a result of
the Plan, shall in any manner be taken into account in the calculation of the
basis of the grantee’s entitlements from the Company or any Related Company or
in the calculation of any social welfare right or other rights or benefits
arising out of the employee/employer relationship between the parties or any
other engagement by the Company of the grantee. If, pursuant to any law, the
Company or any Related Company shall be obliged for the purposes of calculation
of the said items to take into account income or gain actually or theoretically
credited to the grantee, the grantee shall indemnify the Company or any Related
Company, against any expense caused to it in this regard.

 

  15.2. Nothing in the Plan shall be interpreted as obliging the Company or any
Related Company to employ or otherwise engage the grantee and nothing in the
Plan or any option granted pursuant thereto shall confer upon any grantee any
right to continue in the employment (or other engagement or appointment, as
applicable) of the Company or any Related Company or restrict the right of the
Company or any Related Company to terminate such employment (or other engagement
or appointment, as applicable) at any time. The grantee shall have no claim
whatsoever against the Company or any Related Company as a result of the
termination of his employment (or other engagement or appointment, as
applicable), including, without limitation, any claim that such termination
causes any options to expire or otherwise terminate and/or prevents the grantee
from exercising the options and/or from receiving or retaining any shares
pursuant to any agreement between him and the Company, or results in any loss
due to an early imposition, or earlier than anticipated imposition, of tax or
other liability pursuant to applicable law.

 

16. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

Notwithstanding any other provisions of the Plan, the Board shall take such
actions, if any, as it deems appropriate for the adjustment of the number and
class of shares subject to each unexercised or unvested option and in the option
prices in the event of an IPO, changes in the outstanding share capital of the
Company by reason of any stock dividend (bonus shares), stock split,
recapitalization, combination, exchange of shares, merger, consolidation,
liquidation, split-up, split-off, spin-off or other similar change in
capitalization. Upon the occurrence of any such event, the Board may make any
adjustments it deems appropriate, including in the aggregate number and class of
shares available under the Plan, and the Board’s determination in this regard
shall be conclusive.



--------------------------------------------------------------------------------

17. TERM, TERMINATION AND AMENDMENT

Unless the Plan shall theretofore have been terminated as hereinafter provided,
the Plan shall terminate on, and no option shall be granted after, the tenth
(10th) anniversary of the date the Plan is adopted by the Board. The Board may
at any time terminate, modify or amend the Plan in such respects as it shall
deem advisable. Notwithstanding, any amendment with respect to the maximum
number of shares that may be issued under the Plan shall be made solely by the
Shareholders of the Company. Options granted prior to termination of the Plan
may, subject to the terms of the Plan and any Agreement, be exercised
thereafter. Unless otherwise provided for herein or in the Agreement, any
amendment or modification of the Plan shall be deemed included in the Plan with
respect to options granted or shares issued hereunder from time to time,
provided, that, except as otherwise provided for herein, no amendment or
modification of the Plan may, without the consent of the grantee to whom any
option shall theretofore have been granted, adversely affect the rights of such
grantee under such option.

 

18. EFFECTIVENESS OF THE PLAN

The Plan shall become effective as of the date determined by the Board.



--------------------------------------------------------------------------------

19. RELEASE OF THE TRUSTEE AND THE PROXY FROM LIABILITY AND INDEMNIFICATION

In no event shall the Trustee or the Proxy be liable to the Company and/or any
grantee under the Plan and/or any third party (including without prejudice to
the generality of the aforegoing, to the income tax authorities and any other
governmental or administrative authority), or to a purchaser of shares from any
grantee with respect to any act or omission which has been or will be carried
out in relation to the Plan, its execution and any matter connected thereto or
arising therefrom. The Company will not, and the grantee will be required to
covenant upon signing the Agreement that he will not, make any claim against the
Trustee or the Proxy in any manner whatsoever and on any ground whatsoever and
they expressly agree that if the Trustee or the Proxy are sued by them, then the
Trustee or the Proxy shall be entitled by virtue of this Section alone to apply
to the court for dismissal of the action against them with costs. The Company
covenants and agrees that if an action is commenced by any third party against
the Trustee or the Proxy they shall be entitled, without any objection on the
Company’s part to join the Company as a third party to any action and a judgment
against them will be paid by the Company.

The Company covenants and the grantee will be required to covenant to indemnify
the Trustee and/or the Proxy against any liability in relation to any claim
and/or demand made against the Trustee and/or the Proxy by any person
whatsoever, including the tax authorities, in relation to their acts or
omissions in connection with the Plan.

 

20. GOVERNING LAW

The Plan and all instruments issued thereunder shall be governed by and
construed in accordance with the laws of the State of Israel.



--------------------------------------------------------------------------------

ELOXX PHARMACEUTICALS LTD.

Appendix A

to Eloxx Pharmaceuticals Ltd. Share Ownership and Option Plan (2013)

(Section 11.3)

NOTICE OF EXERCISE

Date:                     

The Trustee under the Eloxx Pharmaceuticals Ltd. Share Ownership and Option Plan
(2013) (the “Plan”)

Dear Sirs,

Re: Notice of Exercise

I hereby wish to inform you that it is my desire that of the Option which was
granted to you on                      to acquire                 
(                    ) Ordinary Shares of Eloxx Pharmaceuticals Ltd.
(the “Company”) on my behalf, you exercise and acquire on my behalf
                     (                    ) of the Ordinary Shares subject to
the said Option at a price of NIS                      per share, all in
accordance with the Plan.

Attached to this Notice is a check in the amount of NIS                     
(NIS                     ), as payment for the abovementioned shares.

I am aware that all the shares shall be allotted to you, registered in your name
and that you shall hold all share certificates representing such shares.

Likewise, I am aware of and agree to all other provisions of the Plan and
applicable law.

 

Yours sincerely,

 

Signature

 

Name



--------------------------------------------------------------------------------

ELOXX PHARMACEUTICALS LTD.

Appendix B

to Eloxx Pharmaceuticals Ltd. Share Ownership and Option Plan (2013) (the
“Plan”)

(Section 11.5)

NOTICE OF EXERCISE

Date:                     

Dear Sirs,

Re: Notice of Exercise

Please be advised that I hereby exercise                     
(                    ) of the Ordinary Shares subject to the Option which was
granted to me on behalf of                      on                      to
acquire                      (                    ) Ordinary Shares of Eloxx
Pharmaceuticals Ltd., at a price of NIS ____ per share, all in accordance with
the Plan.

Attached to this Notice is a check in the amount of NIS                     
(NIS                     ) as payment for the abovementioned shares.

 

Yours sincerely,

 

 

 

The Trustee



--------------------------------------------------------------------------------

ELOXX PHARMACEUTICALS LTD.

Appendix C

to Eloxx Pharmaceuticals Ltd. Share Ownership and Option Plan (2013)

(Section 12.2)

IRREVOCABLE PROXY AND POWER OF ATTORNEY

I, the undersigned,                     , hereby appoint
Mr.                      or whomever shall replace him as trustee pursuant to
the Eloxx Pharmacetucials Ltd. (the “Company”) Share Ownership and Option Plan
(2013) or whomever they shall designate (the “Trustee” and the “Plan”,
respectively) as my proxy to participate and vote (or abstain) for me and on my
behalf as he, at his sole discretion, shall deem appropriate, on all matters at
all meetings of shareholders (whether ordinary, extraordinary or otherwise), of
the Company, on behalf of all the shares and/or options of the Company held by
the Trustee on my behalf, if and when applicable, and hereby authorize and grant
a power of attorney to the Trustee as follows:

I hereby authorize and grant power of attorney to the Trustee for as long as any
shares and/or options which were allotted or granted on my behalf are held by
the Trustee or registered in his/her name, or for as long as the certificates
representing any shares are held by the Trustee, to exercise every right, power
and authority with respect to the shares and/or options and to sign in my name
and on my behalf any document (including any agreement, including a merger
agreement of the Company or an agreement for the purchase or sale of assets or
shares (including the shares of the Company held on my behalf) and any and all
documentation accompanying any such agreements, such as, but not limited to,
decisions, requests, instruments, receipts and the like), and any affidavit or
approval with respect to the shares and/or options or to the rights which they
represent in the Company in as much as the Trustee shall deem it necessary or
desirable to do so. In addition and without derogating from the generality of
the foregoing, I hereby authorize and grant power of attorney to the Trustee to
sign any document as aforesaid and any affidavit or approval (such as any waiver
of rights of first refusal to acquire shares which are offered for sale by other
shareholders of the Company and/or any preemptive rights to acquire any shares
being allotted by the Company, in as much as such rights shall exist pursuant to
the Company’s Articles of Association as shall be in existence from time to
time) and/or to make and execute any undertaking in my name and on my behalf if
the Trustee shall, at his/her sole discretion, deem that the document, affidavit
or approval is necessary or desirable for purposes of any placement of
securities of the Company, whether private or public (including lock-up
arrangements and undertakings), whether in Israel or abroad, for purposes of a
merger of the Company with another entity, whether the Company is the surviving
entity or not, for purposes of any reorganization or recapitalization of the
Company or for purposes of any purchase or sale of assets or shares of the
Company.

This Proxy and Power of Attorney shall be interpreted in the widest possible
sense, in reliance upon the Plan and upon the goals and intentions thereof.

This Proxy and Power of Attorney shall expire and cease to be of force and
effect immediately after the consummation of an IPO (as such term is defined in
the Plan) and shall be irrevocable until such time as the rights of the Company
and the Company’s



--------------------------------------------------------------------------------

shareholders are dependent hereon. The expiration of this Power of Attorney
shall in no manner effect the validity of any document (as aforesaid), affidavit
or approval which has been signed or given as aforesaid prior to the expiration
hereof and in accordance herewith.

IN WITNESS WHEREOF, I have executed this Proxy and Power of Attorney on the
         day of                     , 20        .

 

 

 

 

 

 

Name: